Bon. nudley Davis                          Opinion lo.     V-1157
District Attorney
Center, Texas                              Ret Automatic  suspension
                                               or the dPlWP ‘8 ll-
                                               cerise when a sentence
                                               Sor driving while in-
Dear Mr. Iktvle:                               toxlcat@d 18 suspended.
           Your request fop an opinion Pelates to the au-
tomatic suspension of a drivePqs license   of one convioted
of the offense of driving vhile IntoxlCated whose sen-
tence has .been suspended.
                 Section   25 of Article     6667b, V&.8., pPovldes
In part:
                *(a) Uhenerep any pepson is convicted
           of any offense SOP which this Act ekes auto-
           matic the suspension of the opePatoP?s, com-
           m&Pclal operatoP $6d OP cbauffeurve  license  of
           such person, the court in which swh aonvic-
           tion Is had shall Pequlre the surrender to It
           of all 0pePators *a commercial operators 99 and
           chauffeuPsv llcenses   then held by the person
           so convicted  and the clerk OS said court shall
           thereupon forward the sasie together with a Pe-
           cod of such oOnViCtion    t0 the DepaPtWnt,
           within ten (10) days from the date of oonvic-
           Mon.


                 ‘(c)    FOP the purpose of this Act, the
           tePm ‘convlct$on8    shall mean a final convlc-
           tion.    Aleo, for the purpose of thfr Act, a
           forfeiture of bail or collateral     deposited
           to secure a defendant’s     appeaaanoe in CouPt,
           which forfeiture has not beon vacated, shall
           be equlvalent    to a conviction.
                 ‘Provided,  however, that In case of con-
           viction   for any of the offenses enumerated
Hon. budlep Davis,     page 2    (V-11,57)


      in psragpaph (a) of Section 24’ of this Act,
      and the mAteACe 0r the coupt hvl4           hem
      suspended as provided In the Statutes,         such
      suspended sentence s&Z1 not mltlgatr against
      the4 suspanslon of the operator%,        omuerclal
      operatorsa,   or chaufreur*s     license of the
      pm-non convicted.'     (Footnote     1 added.)
             Prior to the enactment of Article          6687b, tNs
oiflae   consistently     held that a suspended sentence did
not aoastltutr     a flnal conviction      undeP Article      668?a,
V.C.S., and tbpefore        a dplver's license oould not be
suspended under such clpcumstances 0 Att’p Gen. Ops.
o-1395   (lg3!$ O-1523 (1939) 1 Aptfcle         66831 expressly
repealed Article      6687a and in so doing added a special
provision    that a suspended sentence shall not titlgate
against the suspension of the operator’s            llaense of the
person convicted.       When   a statute   makes  a   general provi-
slon apparently for all oases and a special provision
far a part%cular case or class,          the former fields      and
the latter orevafls       Insofar as the lxlrtfcular      case or
class is concerned.        2 Sutherland,    Statutory Constxwo-
tfon (3rd ed. 1943) $41; Townserid Y. Temei.l., 118 Tex.
463, 16 S.W*26 1963 (1.9291; Sam B:>sse$ Lumber Co. v,
City of Houston, 1,45 Tex.. 492 13 _1g-9                   [l.94 )
canales v. Lay, lr, l&7 Tex, ‘I.&T %r)*i;,Y,2d 451 1448).

            Section 25 of Article       6687b provides that the
court shall peaulre the sumunder to it of all operators’~
and,cbauffews       llcensea  then held by the person convict-
ed and shall forward the same to the Department of Pub110
Safety.    It Is evident,    therefore,      that the revoking of
the license Is mandatorg on the Department of Pub110 Saie-
tr umm recelot      OS the Pecord of conviction          and is not
r&u&a on any judgment bf the court ordering its sus-
pensloa.    ffilbept v. State, 152 Tex. Grim. 200, 212 S.W.
26 182 (1mJ.        Even though the cowt suspends execution
oi thej -       *nt OP sentence it imposes on- one convloteb,
       T
the revoca Ion of the license        still    takes effect.      The
court oanuot suspend that result           of WAViOtiOn,     baaUs@
It Is no part of the oourt”s        judgment; It 1s a n8ult


1. Section 24 of Article   6687b requires, amaag other
things, the automatic suspension of licenae upon rinai
conviction for the offense  of delving a motor vehicle
vhile under the influence  of intoxicating llquop.
HOA. Dudley Davis,   page 3    O-1157)


expressly   imposed by law.

             We agree with your conclusion,     therefore,  that
the, driver’8   license  of one convicted    of driving while
under the InflwnOe      of intoxicating   liquor Is autaati-
tally suspended despite the fact that his sentence has
been suspended.


           Seotlons 24 and 25 of Article 6687b
      require the automatic suspension of a
      driver”8 license upon a conviction for
      driving while under the Influence of ln-
      toxloatingliquor even though the sen-
      tence be swpendea.
A PPROI%Ds                              Yours very truly,
J. C. Davis, JP,,                          PRICE DANIEL
County Affairs MVlslon                   Attorney   General
Jesse P. Luton, Jr.
Reviewing Assistant
                                            161AL? -'---L
                                                       CL-pL.q
                                         BY
Charles D. Mathews                        Burneli Yaldrep
Fixt Assistant                                  Assistant
BW:mw